PARKS, Judge,
specially concurring:
Addressing appellant’s final assignment of error, I believe the prosecutor’s comments were improper. The prosecutor repeatedly asked appellant why no one had been told of his alibi defense. The State urges that the prosecutor’s line of questioning was not improper because appellant failed to comply with 22 O.S.1981, § 585 which requires a defendant to give notice of his alibi defense five days prior to trial. Although appellant failed to comply with Section 585, the proper remedy for the State would have been to request a continuance to investigate the alibi rather than to question him on his post-arrest silence.
The prosecutor’s questions unequivocally call attention to the fact that appellant had elected to exercise his constitutional right to remain silent. Fields v. State, 648 P.2d 43, 45 (Okla.Crim.App.1982). The comments were objected to by appellant, and said objections were sustained by the trial judge before the witness had opportunity to answer the questions. No admonishment was requested by defense counsel and none was given by the trial court. While the error was preserved for appeal, this isolated incident of misconduct does not warrant reversal. Kelsey v. State, 744 P.2d 190, 192 (Okla.Crim.App.1987).